944 A.2d 77 (2008)
In re the Nomination Papers of Jennifer L. MANN as Candidate for State Treasurer of the Commonwealth of Pennsylvania.
Appeal of Jennifer L. Mann.
No. 23 MAP 2008
Supreme Court of Pennsylvania.
Submitted on Briefs March 27, 2008.
Decided April 7, 2008.
Matthew Todd Croslis, Croslis Law Offices, L.L.C., Karen M. Balaban, for Jennifer L. Mann, appellant.
Lawrence M. Otter, Harrisburg, for Halene Ratner and John Mundie, appellees.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD and McCAFFERY, JJ.

ORDER
PER CURIAM.
AND NOW, this 7th day of April, 2008, the Order of the Commonwealth Court is AFFIRMED.